PRESIDING JUSTICE DiVITO, dissenting: I respectfully dissent because I believe that the circuit court properly acquitted defendant at the close of Riverdale’s case, albeit for the wrong reasons. The ordinance at issue contains the following elements requiring proof by a preponderance of the evidence: 1. A person must refuse or fail to cease and desist any peaceful conduct or activity; 2. The refusal or failure must be done knowingly; 3. The continuation of the peaceful conduct or activity must be likely to produce a breach of the peace; 4. A threat of violence must be imminent; 5. The police must have made all reasonable efforts to protect the peaceful conduct or activity; 6. The police must have requested that the peaceful conduct or activity be stopped; and 7. The police must have explained the request that the peaceful conduct or activity be stopped if there is time. Riverdale argues that it presented evidence, in the form of the testimony of Rodgers as outlined in the majority opinion, to prove all of these elements. Irwin responds that Riverdale failed to present evidence that defendant’s speech to Rodgers, the peaceful conduct or activity at issue, was likely to produce a breach of the peace. She further alleges that Riverdale failed to prove that there was an imminent threat of violence; that Rodgers made no effort to protect the peaceful conduct or activity; and that Rodgers did not explain his request that the peaceful conduct or activity be stopped. Since she does not challenge the other elements (that Irwin refused or failed to cease and desist her peaceful conduct or activity; that the refusal or failure was done knowingly; and that Rodgers requested that the peaceful conduct or activity be stopped), these elements are considered proved. The circuit court found that the evidence failed to show an imminent threat of violence or that Rodgers explained his request. I agree with the majority’s finding that the circuit court erred in making these determinations. However, Rodgers presented no evidence that the police made all reasonable efforts to protect Irwin’s speech to him, another element of the offense. Riverdale asserts in its brief that the officers did this by asking everyone to clear the streets and go home. The record does not indicate, however, that Rodgers and the other officers did anything, let alone made all reasonable efforts, to protect Irwin’s speech; they merely requested that everyone, including Irwin, go home. This evidence does not meet the burden of proof as to this element of the ordinance. This highly significant failure should not be disregarded, because Riverdale’s own evidence indicated that Irwin had been a victim of a battery and that the police did nothing to learn Irwin’s identity or address, making later contact with her unlikely. There is also no evidence that Irwin’s arrest caused the situation to become more volatile, indicating that placing her in a police car for the purpose of talking to her was, to use the words of the ordinance, one of the "reasonable efforts” the police could have used to protect her otherwise peaceful activity. Consequently, the circuit court’s finding that Riverdale failed to prove all the elements of its case was correct, although not for the reasons the circuit court articulated. This court may, however, affirm the circuit court on any basis appearing in the record. (Sparrow v. Taiman Home Federal Savings & Loan Association (1992), 227 Ill. App. 3d 848, 592 N.E.2d 363.) Reasonable minds in this case cannot fairly conclude the guilt of the accused, even when considering the evidence in the light most favorable to the prosecution. The majority states, in its consideration of the constitutionality of the ordinance, that "a violation occurs only where, as here, the police have made 'reasonable efforts to protect the otherwise peaceful conduct’ and have asked that the conduct be stopped, giving reasons for so asking.” (259 111. App. 3d at 1013.) This is certainly a fair reading of the ordinance, and I agree with the majority’s finding that it is facially constitutional. The majority does not, however, consider Riverdale’s failure to prove this element of the offense by a preponderance of the evidence in its analysis, and I therefore disagree with its conclusion. I would affirm the judgment of the circuit court for this reason.